DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 25 July 2022 has been entered. Claims 1-2, 9 and 15 have been amended. Claims 3-5, 7, 18 and 22-23 have been cancelled. Claims 24-27 have been added. Therefore, claims 1-2, 6, 8-17, 19-21 and 24-27 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (2014/0000598 A1) in view of Bunce (2008/0060642 A1) and Pearson et al. (8,251,056 B2).
Regarding claim 1, in figures 1-4 Sutherland discloses an adherence monitor (device 1) for a medicament inhaler 2 (the adherence monitor 1 is used to monitor patient usage of a reliever medicament in order to determine any potential overuse and/or for predicting a potential exacerbation event, prior to the event occurring, see para. [0058]), the inhaler 2 including a body 1, a mouthpiece 17 for operatively inhaling the medicament (the user actuates the inhaler 2 to dispense medicament through the mouthpiece 17, see para. [0055]), the adherence monitor 1 comprising: a housing 3 configured to enclose at least a portion of the medicament inhaler 2 in use (the housing 3 is shown to enclose a portion of the medicament inhaler 2, see figs. 1-2 and para. [0135]).
Sutherland lacks a detailed description of a cap for the mouthpiece and a tether connecting the cap to the body. 
However, Bunce teaches a cap 2 for a mouthpiece 5 and a tether 3 connecting the cap 2 to a body 7 (the tether 3 pivots away from the body 7 to position the cap 2 on the mouthpiece 5, see figs. 2-5 and para. [0011]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sutherland’s body with the addition of a cap and tether, as taught by Bunce, to protect the mouthpiece and bottom of the body from dirt and debris, see para. [0002] lines 9-27 of Bunce.
The modified Sutherland device discloses a tether opening formed in the housing, the tether opening configured to receive the tether (the housing 3 is shown to have an opening between lower ledge portions 9, see fig. 1 of Sutherland; the tether 3 is shown to be flush with the lower contour of the main body portion 6 of the main body 7, see figs. 2 and 5 of Bunce; therefore the housing 3 of Sutherland has a tether opening configured to receive the tether, as taught by Bunce), the adherence monitor being configured to be fitted to the inhaler without removing the cap from the tether and without removing the cap from the mouthpiece and a path length of the tether around the monitor is unchanged relative to the path length of the tether when the adherence monitor is not fitted to the inhaler; wherein the tether opening is a slot extending through a base portion of the housing (the tether opening is shown as a slot between the between lower ledge portions 9 of a base portion of the body 1, see fig. 1 of Sutherland; the adherence monitor 1 includes a hinged door 7 which pivots between an open and closed position to accept the inhaler 2, see fig. 1 of Sutherland; the inhaler 1 is shown to be in a closed position where the tether 3 is flush with the body 7 of the inhaler 1 such that when the inhaler 1 is positioned in the adherence monitor, as taught by Sutherland, the tether 3 and cap 2 are not removed and so the path length of the tether 3, being that of the unobstructed path the tether 3 follows to have the cap 2 being positioned on the mouthpiece 5, does not change the path and the tether 3 is flush with the bottom of the inhaler’s 1 body 7 when the cap 2 is on the mouthpiece 5, see fig. 4 and para. [0002] lines 19-27 of Bunce); and wherein the tether operatively passes through the slot, around the base to the mouthpiece (the tether, as taught by Bunce, must past through the slot of the tether opening and around the base portion of the housing 1 to the mouthpiece 17, see fig. 1 of Sutherland and fig. 1 of Bunce).
The modified Sutherland device discloses that the housing includes a frontal opening to allow a mouthpiece to pass through, see figs. 1-2 of Sutherland, the mouthpiece being covered by the cap, as taught by fig. 2 of Bunce, but lacks a detailed description of the opening having a lateral border between sides of the housing and the opening, the lateral border having a lower portion extending further forward than a recessed portion of the lateral border above the lower portion.
However, Pearson teaches that a housing includes an opening having a lateral border between sides of the housing and the opening (the lateral border is defined by the curvature of the closure’s 205’s contours which are shown to be along the sides of the housing 201a/201b, see annotated figs. 10 and 16 of Pearson below), the lateral border having a lower portion extending further forward than a recessed portion of the lateral border above the lower portion (see annotated figs. 10 and 16 of Pearson below). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sutherland cap to include a curved shape and to have modified the modified Sutherland opening to include a lateral border having a lower portion and a recessed portion, as taught by Bunce, to be able to allow the cap to have greater surface contact with the housing to prevent accidental removal of the cap and since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Annotated figs. 10 and 16 of Pearson

    PNG
    media_image1.png
    747
    926
    media_image1.png
    Greyscale

Regarding claim 2, the modified Sutherland device discloses that the tether opening is formed and positioned such that the tether is removable from the tether opening whilst the adherence monitor is operatively engaged with the inhaler (the user can insert or remove the tether 3 from the tether opening, as taught by Sutherland, to connect or disconnect the cap 2 from the housing, as taught by Sutherland, while keeping the adherence monitor, as taught by Sutherland, engaged with the inhaler, see fig. 2 of Sutherland and para. [0011] of Bunce).
Regarding claim 6, the modified Sutherland device discloses that the housing including a retainer (lower ledge portions 9, see fig. 1 of Sutherland) configured to engage with the base portion of a medicament inhaler when the medicament inhaler is received within the housing (the housing 3 is shown to include the retainers 9 for receiving the base portion of the medicament inhaler 2 when the medicament inhaler 2 is received within the housing 3, see figs. 1-2 and para. [0135] of Sutherland).
	Regarding claims 24-26, the modified Sutherland device discloses that the recessed portion of the lateral border has a curvature matching a cap lateral edge curvature and that the recessed portion of the lateral border is recessed rearwardly at least as much as a cap lateral edge contour (the lateral border, including the recessed portion, is shown to have a curvature matching the curved contours of the cap’s 205 lateral edge curvature where the recessed portion is recessed to match the cap’s 205 lateral edge contour, see annotated figs. 10 and 16 of Pearson above),
 the opening is sized to avoid interference with the cap on the mouthpiece of the medicament inhaler (the opening has the same structure as claimed including the matching contour shape to accept curvature of the caps’ 205 lateral edge, see annotated figs. 10 and 16 of Pearson above, such that the opening is sized to avoid causing interference when the cap is attached to, or removed from, the mouthpiece of the inhaler).
	Regarding claim 27, the modified Sutherland device discloses the structure of the adherence monitor, housing, medicament inhaler, mouthpiece, cap and tether as recited in the rejection of claim 1 above. The modified Sutherland device further discloses a method of fitting the adherence monitor to the medicament inhaler including the steps of
placing the medicament inhaler through an opening in a front of a housing of the adherence monitor the adherence monitor including the housing configured to enclose at least a portion of the medicament inhaler in use (the housing 3 is shown to include the hinged portion 7 which opens to accept and enclose the inhaler 2, see figs. 1-2 of Sutherland), and a tether opening formed in the housing (see fig. 1 of Sutherland), the tether opening configured to receive the tether (the tether opening is shown to be sized to accept the tether, as taught by Bunce, see figs. 2 and 5 of Bunce), the adherence monitor being configured to be fitted to the inhaler without removing the cap from the tether and without removing the cap from the mouthpiece and a path length of the tether around the monitor is unchanged relative to the path length of the tether when the adherence monitor is not added to the inhaler (the inhaler 1 is shown to be in a closed position where the tether 3 is flush with the body 7 of the inhaler 1 such that when the inhaler 1 is positioned in the adherence monitor, see fig. 1 of Sutherland, the tether 3 and cap 2 are not removed and so the path length of the tether 3, being that of the unobstructed path the tether 3 follows to have the cap 2 being positioned on the mouthpiece 5, does not change the path and the tether 3 is flush with the bottom of the inhaler’s 1 body 7 when the cap 2 is on the mouthpiece 5, see fig. 4 and para. [0002] lines 19-27 of Bunce), wherein the tether opening is a slot extending through a base portion of the housing, and wherein the tether operatively passes through the slot, around the base to the mouthpiece (see fig. 1 of Sutherland and fig. 1 of Bunce); keeping the cap on the mouthpiece during said placing step with the opening in the front of the housing avoiding interference with the cap located upon the mouthpiece and the slot avoiding interference with the tether (as the housing’s opening is shown to match the contours of the cap and mouthpiece, see fig. 1 of Sutherland and annotated figs. 10 and 16 of Pearson above, the cap is able to remain on the mouthpiece during placement of the inhaler on the housing); removing the cap from the mouthpiece when the inhaler is to be used, without cap removal being interfered with by the adherence monitor (as the housing’s opening is shown to match the contours of the cap and mouthpiece, see fig. 1 of Sutherland and annotated figs. 10 and 16 of Pearson above, the cap is able to remain on the mouthpiece during removal of the inhaler on the housing); and replacing the cap upon the mouthpiece after the inhaler has been used, without cap replacement being interfered with by the adherence monitor (as the housing’s opening is shown to match the contours of the cap and mouthpiece, see fig. 1 of Sutherland and annotated figs. 10 and 16 of Pearson above, the cap is able to be placed over or removed from the mouthpiece while the inhaler is on the housing).
Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al., Bunche and Pearson et al. as applied to claim 1 above, and further in view of  Von Hollen (2016/0051776 A1).
Regarding claim 8, the modified Sutherland device discloses everything as claimed, but lacks a detailed description of a cap sensor configured to detect a position of the cap of the inhaler when the inhaler is received within the adherence monitor.
However, Von Hollen teaches a cap sensor 32 configured to detect a position of the cap 23 of the inhaler 12 when the inhaler 12 is received within the adherence monitor 16 (the cap sensor 32 is an acoustic sensor that detects the position of the cap 23 when the inhaler 12 is received within the adherence monitor 16, the cap sensor 32 providing feedback to the user regarding the cap’s 23 position, see fig. 1, para. [0006] lines 10-17 and para. [0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sutherland adherence monitor with the addition of a cap sensor, as taught by Von Hollen, to conserve the adherence monitor’s power by powering on the adherence monitor only after the cap is determined to have been removed from the mouthpiece, see para. [0006] lines 10-17 of Von Hollen.
Regarding claims 9-10, the modified Sutherland device discloses that the cap sensor (as taught by Von Hollen in the rejection of claim 8 above) is configured to detect a status of the cap of the inhaler and that the cap sensor being an acoustic sensor, (the cap sensor 32 is an acoustic sensor that detects when the cap 23 is on or off of the mouthpiece 22, see fig. 1, para. [0006] lines 10-17 and para. [0021] of Von Hollen).
Regarding claims 11-12, the modified Sutherland device discloses that the cap detection system is configured to detect a cap on status, the cap on status being when the cap of the inhaler is positioned on or over the mouthpiece of the inhaler and the cap detection system is configured to detect a cap off status, the cap off status being when the cap of the inhaler has been removed from or is not covering the mouthpiece of the inhaler (the cap sensor 32 is an acoustic sensor which is used to determine when the cap 23 is placed onto or removed from the mouthpiece 22, the cap sensor 32 detecting the sound of the cap 23 being placed onto or removed from the mouthpiece 22, see fig. 1, para. [0006] lines 10-17 and para. [0021] of Von Hollen).
Regarding claims 13-14, the modified Sutherland device discloses an alert signal sent to a user following detection of a predetermined event (the adherence monitor 1 includes an audio/visual output 29 includes an alarm to send an audible alert signal to the user on detection of a predetermined event, see para. [0163] lines 1-7 of Sutherland); the predetermined event is an event where it is time to take next dose of medication (the audio/visual output 29 reminds the patient to take a dose of medicament should it be determined that the patient has not taken a dose within a predetermined time, see para. [0163] lines 3-7 of Sutherland).
	Regarding claim 15, the modified Sutherland device discloses that the alert signal is be sent following expiry of a predetermined period of time following detection of the predetermined event (an audio/visual system 29 outputs the alert signal to the user when it is determined that the patient has not taken a dose within a predetermined time, see para. [0163] lines 3-7 of Sutherland).
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al., Bunce, Pearson et al. and Von Hollen as applied to claim 13 above, and further in view of Larsen et al. (2014/0243750 A1).
Regarding claims 16 and 19, the modified Sutherland device discloses that the alert signal is sent to the user following detection of the predetermined event (the adherence monitor 1 includes an audio/visual output 29 includes an alarm to send an audible alert signal to the user on detection of a predetermined event, see para. [0163] lines 1-7 of Sutherland), but lacks a detailed description of the predetermined event being detection of when the cap has been removed.
However, Von Hollen teaches that a predetermined event is an event where an alert system 22 sends an audio signal to the user when the cap sensor detects that the cap has been removed (see paras. [0019] and [0021] of Von Hollen). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sutherland adherence monitor to include a predetermined event of determining that the cap has been removed, as taught by Von Hollen, to provide an alert to the user to cover the mouthpiece to avoid contamination of the inhaler.
The modified Sutherland device discloses everything as claimed, but lacks a detailed description of the predetermined event being activated when the cap is detected to have been removed for a predetermined period of time, the predetermined period of time being between 5 seconds and 30 minutes.
However, Larsen teaches that a predetermined event activated is detection of when the cap has been removed for a predetermined period of time and the predetermined period of time is between five minutes (an alert system 112 provides a warning when it determines that a cap has been removed for a predetermined period of time of five minutes, see figs. 12A-12D and para. [0134]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sutherland adherence monitor to activate a predetermined event when it is detect that the cap has been removed for a predetermined period of time of five minutes, as taught by Larsen, to warn the user when the cap has been off too long to prevent contaminants from entering the mouthpiece of the inhaler due to the cap being removed and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al., Bunce, Pearson et al. and Von Hollen as applied to claim 15 is above, and further in view of Barajas et al. (2016/0132660 A1).
Regarding claim 17, the modified Sutherland device does not disclose that the predetermined period of time is greater than 1 second and less than 60 minutes.
However, Barajas teaches that a predetermined period of time is 5 minutes (an alert module 208 alerts the user of a missed dose and logs the missed dose as adherence data after waiting a predetermined period of time of 5 minutes, see fig. 2 and para. [0173]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sutherland alert system to have a predetermined period of time of five minutes, as taught by Barajas, to provide the user with an opportunity to take a prescribed dose after missing the prescribed dose to avoid logging the missed dose as a lack of user compliance, see para. [0173] of Barajas, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al., Bunce, Pearson et al. and Von Hollen as applied to claim 15 above, and further in view of Wermeling et al. (2003/0163099 A1).
Regarding claim 20, the modified Sutherland device discloses everything as claimed, but lacks a detailed description of the predetermined period of time being set by a user.
However, Wermeling teaches that a predetermined period of time is set by a user (an electronic module 90 accepts input from a user to set a predetermined period of time to set protocol related to a time lapse between doses, see fig. 8 and paras. [0037] and [0073]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sutherland monitor to allow the user to set a predetermined period of time, as taught by Wermeling, to allow the user to customize a therapy protocol, see para. [0037] of Wermeling.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland, Bunce and Pearson et al. as applied to claim 1 above, and further in view of Allen et al. (2007/0084462 A1).
Regarding claim 21, the modified Sutherland device discloses that the adherence monitor includes an optical dose counter which determines when medicament is dispensed (the optical dose counter 16 is adapted to determine when a dose of medicament has been dispensed by the inhaler 2, by transmitting optical signals through the inhaler, 2, and from a position outside of the inhaler 2, see fig. 4 and para. [0141] lines 2-9 of Sutherland), but lacks a detailed description of the inhaler including a moveable dose counter housing that moves when a dose of medicament is dispensed by the inhaler, the adherence monitor further including a dose detection switch and wherein the dose detection switch is configured to be operatively actuated by the movement of the dose counter.
However, Allen teaches that an inhaler 200/301 includes a moveable dose counter housing 103 that moves when a dose of medicament is dispensed by the inhaler 200/301, the adherence monitor 400 further including a dose detection switch 42, wherein the dose detection switch 42 is configured to be operatively actuated by the movement of the dose counter 103 (the movable dose counter housing 103 is removably attached to the canister 200 of the inhaler 200/301, the movable dose counter 103 including a plug 51 that moves downward when the movable dose counter housing 103 is moved downward on actuation of the canister 200, the plug 51 being moved downward to contact the dose detection switch 42 of the adherence monitor, see figs. 16-17a and paras. [0074]-[0078]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Sutherland inhaler with a movable dose counter housing and to have modified the modified Sutherland adherence monitor with a dose detection switch, as taught by Allen, to provide the inhaler with a dose counter housing that removable in case of damage or for cleaning and to provide an alternate way of counting medicament doses in the case that the adherence monitor sensors malfunction.
Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. 
On page 8 line 25 to page 9 line 15, applicant argues "Applicant notes that in Figure 2 of Sutherland, no cap is shown on the mouthpiece. If one were to envision the cap of Figure 1B of this application or some other large cap on the mouthpiece, such a cap would interfere with the housing (3) and/or door (7) so the cap could not remain upon the mouthpiece of the inhaler (1), or if remaining at least partially on the mouthpiece (17), the tether would be stretched or otherwise disrupted, distinct from other limitations already contained within claim 1 of this application. The goal of providing an adherence monitor that does not in any way disrupt the cap and its fit upon the mouthpiece would thus not be met by Sutherland. Furthermore, Bunce does not teach an adherence monitor housing, but rather only a cap (2) and a tether (3) (referred to as a "strap" by Bunce). Comparing the Bunce cap (2) and strap/tether (3) of Bunce with the adherence monitor housing (3) of Sutherland, it can be seen that a rim of the cap (2) of Bunce would abut the portions of the housing (3) of the adherence monitor of Sutherland, so that the tether would be stretched, at a minimum, for the inhaler to be allowed to be passed through the opening and into the adherence monitor, and/or for use of the inhaler with cap (2) removal and replacement. Accordingly, neither Sutherland nor Bunce teaches the limitations added to amended claim 1, requiring a lateral border of the opening to have a forwardly extending lower portion and a recessed portion above the lower portion". 
Pearson is relied upon to teach an opening for the housing having a lateral border which matches the contours of a curved cap placed on the opening on the housing, see annotated figs. 10 and 16 of Pearson. Sutherland’s housing opening is modified to include the shape of the Pearson opening and the modified Sutherland cap is modified to include the curved shape of Pearson’s cap, the curved shape of the cap ensuring a greater contact with the housing due to an enlarged cap surface area for retaining the cap on the housing. As the cap is shown to be substantially flush with the opening and as Bunce’s tether is plastic, such that the tether’s path length does not change due to stretching or deformation, and allows for the cap to engage the mouthpiece (see figs. 2 and 4 and para. [0020] of Bunce), the tether is not required to stretch or deform when placing the cap on the modified opening, as taught by Pearson. Therefore, the rejections of claims 1 and 27 as recited above are maintained.
On page 9 lines 16-23, applicant argues “It is furthermore noted that a purpose of the adherence monitor is to monitor usage of the inhaler, in many embodiments involving monitoring of removal and replacement of the cap, and/or positioning and repositioning of the tether, associated with use of the inhaler. It is important for the adherence monitor as claimed to leave the tether and cap unstretched and undisturbed by placement of the inhaler into the adherence monitor and removal and replacement of the cap during use. Otherwise, steps such as merely placing the inhaler into the adherence monitor might be inaccurately counted as a "dose" having been dispensed from the inhaler, when no such event has occurred”.
As recited in the rejection of claims 24-26 above, Pearson is relied upon to teach that the opening of the housing, as disclosed by Sutherland, is shaped and sized to match the contours of the cap such that the cap is substantially flush with the opening on the housing, see annotated figs. 10 and 16 of Pearson above. Therefore, the cap is not required to be removed from the housing during attachment or removal of the inhaler from the housing and the cap is removable from the mouthpiece when the housing is on the inhaler since the cap is in a substantially flush arrangement with the opening such that the cap does not abut portions of the housing. Therefore, the rejections of claims 1 and 24-27 as recited above are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bonney et al. (7,552,728 B2), Bowman et al. (8,225,790 B2) and Chiesi et al. (5,165,391 A) are cited to show openings having curved borders. 
Hermanson (5,730,118 A) is cited to show a housing having a tether.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785